United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-3849
                                  ___________

Safety National Casualty Corporation, *
                                      *
             Appellant,               *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Eastern District of Missouri.
Municipal Excess Liability Joint      *
Insurance Fund; Municipal Excess      *      [UNPUBLISHED]
Liability Residual Claims Fund;       *
Public Entity Risk Management         *
Administration, Inc.,                 *
                                      *
             Appellees.               *
                                 ___________

                            Submitted: June 12, 2000
                                Filed: June 26, 2000
                                 ___________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      PANNER,1 District Judge.
                               ___________

PER CURIAM.




      1
       The Honorable Owen M. Panner, United States District Judge for the District
of Oregon, sitting by designation.
       The District Court2 dismissed Safety National's lawsuit against the defendants
on the ground that the court lacked jurisdiction over Safety National's claim for a
declaratory judgment in that Safety National was not entitled to compel arbitration with
the defendants, the asserted right to compel arbitration (in St. Louis County) being the
only basis for the exercise of personal jurisdiction. Safety National appeals.

       Because the language of the insurance policy in question provides, as the District
Court correctly held, only for permissive, rather than mandatory, arbitration, the action
was properly dismissed for lack of personal jurisdiction over the defendants. We have
considered all of Safety National's arguments to the contrary and find them meritless.
The plain meaning of the unambiguous language of the well-drafted arbitration clause
in the insurance policy is controlling and beyond cavil establishes for the parties a
regime of permissive, not mandatory, arbitration.

       The order of the District Court denying Safety National's motion to compel
arbitration and dismissing the lawsuit without prejudice is affirmed. See 8th Cir. R.
47B.

       A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       2
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, presiding with the consent of the parties pursuant to 28 U.S.C.
§ 636(c)
                                           -2-